Citation Nr: 1812961	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945.  He died in March 2005.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in March 2005.  The Veteran's death certificate lists pneumonia, pulmonary embolism, and sepsis as the immediate causes of death, with Parkinson 's disease and hypertension as significant conditions contributing to his death.  

2.  The preponderance of the evidence of record is against a finding that the Veteran's pneumonia, pulmonary embolism, sepsis, Parkinson's disease, or hypertension was caused by, or was otherwise etiologically related to, his active service.

3.  At the time of his death, the Veteran was service-connected for bilateral hearing loss only.

4.  The preponderance of the evidence of record is against a finding that the Veteran's service-connected bilateral hearing loss was a principal or contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1154, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.


II.  Cause of the Veteran's Death 

A.  Legal Criteria

A surviving spouse of a qualifying veteran who dies as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

B.  Analysis

The appellant is seeking to establish that the Veteran died as a result of head trauma that the Veteran allegedly sustained during service in World War II.  The appellant contends that the Parkinson's disease that was a significant factor in the Veteran's death was related to the claimed in-service head trauma.  See September 2014 statement in support of claim. 

The Veteran died in March 2005.  The death certificate lists pneumonia, pulmonary embolism, and sepsis as the immediate causes of the Veteran's death, with Parkinson's disease and hypertension as significant conditions contributing to his death.  See April 2004 death certificate.  At the time of his death, none of the above listed causes or conditions were service-connected disabilities.  Rather, at the time of his death, the Veteran was service-connected for bilateral hearing loss, which was not listed as a cause or condition of his death.  

Regarding the appellant's contention that the Veteran sustained head trauma in service, review of the service treatment records only shows two complaints for headaches in service and contains no evidence of head trauma.  A March 24, 1943 entry for headaches had a follow-up entry on March 30, 1943 indicating that the Veteran had recovered.  An October 1945 entry for headaches was followed by the Veteran's December 1945 exit physical that was silent for any head-related trauma or complaints.  As such, there is no indication that the Veteran's in-service headaches were chronic, nor were sustained as a result of head trauma.  See May 1955 service treatment records, pp. 3, 22, 35.  Further review of the claims file is absent of any subsequent post-service complaints, diagnosis, or treatment for head trauma.  As such, the Board finds that there is no in-service head trauma that could possibly link the Veteran's Parkinson's disease to his active duty service.  

In light of the foregoing, it has not been shown that the causes and conditions leading to the Veteran's death had their onset during, or were otherwise related to, active military service or were related to the Veteran's service-connected bilateral hearing loss.  

Although the Board is sympathetic to the appellant and acknowledges her position in this case, the Veteran had no service-connected conditions that contributed to the Veteran's death.  The appeal must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


